VAN CISE, Judge,
concurring in part and dissenting in part.
I concur with Part I, but respectfully dissent from Part II of the majority opinion.
The subject intersection is about five blocks from the school. Crossing guards were utilized at the subject intersection during the afternoon school dismissal time but not when kindergartners were released in the morning.
As stated by the trial court, the fact situation here is analogous to Turner v. Grier, 43 Colo.App. 395, 608 P.2d 356 (1979), in which plaintiff, a seven year old girl, was injured while crossing a street to reach the school grounds where defendant, a fire protection district, was conducting an after-hours show for children on fire prevention. On the subject street there were traffic signals which could flash yellow lights to warn vehicular traffic to slow to 20 miles an hour in the school crossing area. The fire district did not have the traffic signals activated. In Turner, this court said:
“In negligence cases, foreseeability [of the risk of an accident and injury] is a prerequisite to the imposition of a duty, ... but whether the law imposes a duty does not depend on foreseeability alone. There are many other factors which must be considered before a court may declare, as a matter of law, whether a duty exists.
“Here, even if we assume that the risk of injury to plaintiff existed and was foreseeable, after considering the likelihood of injury, the magnitude of the burden of guarding against it, and the consequences of placing that burden upon the defendant, ... and after weighing the social utility of defendant’s fire prevention activities against any culpability or moral blame which might have existed, we conclude that the trial court was correct in entering summary judgment for defendant. Whatever duty, if any, the District owed to the public, including this plaintiff, to provide a reasonably safe means of ingress and egress to and from the school grounds, such duty did not include providing a hazard-free crossing over a public roadway 150 yards from the area controlled by the District.”
Turner is dispositive on the issue of liability of the school district in the instant case. And I am not otherwise persuaded by the fact that crossing guards were assigned to the subject intersection following the afternoon dismissal of many grades of children. Having the guards present when several times as many children are released in the afternoon does not make it negligent not to provide guards when a single grade *850is dismissed in the morning. Nor was there any duty on the part of the school district to provide any guards at the crossing at any time. Not providing guards at the crossing is analogous to not activating the flashing yellow lights in the Turner situation.
This court in Justus v. Jefferson County School District R-1, 683 P.2d 805 (Colo.App.1984), (cert. granted June 25, 1984, relied on by the majority, stated the general rule to be that “[u]nder most circumstances, there would be no duty as to protection of the pupils off school premises.” It then went on to hold, in effect, that since the school district had undertaken the task of trying to provide protection for its students off the school premises, it was obligated so to do at all times and would be liable if an accident occurred at any time or place where the protection was not provided. I view that conclusion to be a nonse-quitur and would not follow it.
Since I see no duty to provide crossing guards at an intersection five blocks from the school, I would affirm the judgment in favor of the school district.